DETAILED ACTION
The action is in response to the amendment filed 6/10/2022.
Claims 2-15 and 17-23 are pending, claims 1 and 16 have been cancelled.

Response to Arguments
Applicant’s arguments, see the pages filed 6/10/2022, with respect to the pending claims have been fully considered and are persuasive for claim 17, and based on the below examiner’s amendment, the rejections have been withdrawn.

Claim Objections
Applicant’s amendments overcome the prior objections to the claims.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Polley on 9/1/2022.

The application has been amended as follows: 
In the Claims:
In claim 2, line 19, “chamber;” has been changed to - -chamber; wherein an internal diameter of the second chamber beginning from an outlet end of the external casing and running to a closest end of the internal wall is virtually a same diameter throughout excluding an internal groove near the outlet end;- -,
In claim 11, line 21, “chamber; and” has been changed to - -chamber; and, wherein an internal diameter of the second chamber beginning from an outlet end of the external casing and running to a closest end of the internal wall is virtually a same diameter throughout excluding an internal groove near the outlet end;- -.
In claims 24-26, line 2, “end larger” should be - -end is larger - -.
The reasons for the changes are to place the application in condition for allowance and correct the typographical error.

Allowable Subject Matter
Claims 2-15 and 17-28 are allowed.
None of the prior art discloses or renders as obvious, “the spring in an expanded position causes the plate of the stopper to move within the casing and directly contact the sealing member such that the sealing member contacts the internal wall” and “an internal diameter of the second chamber beginning from an outlet end of the external casing and running to a closest end of the internal wall is virtually a same diameter throughout excluding an internal groove near the outlet end” and “a lip member inner end adjacent to the first internal chamber, the lip member separate and independent from the first internal chamber and the lip member positioned adjacent to and extending outward from the first internal chamber, an outer diameter of the lip member smaller in size as compared to an outer diameter of the external casing” in combination with the rest of the limitations in claims 2,11 and 17.
Suey (US 3937249) discloses a similar valve having a lip and flange although does not disclose the combined structural features, nor could a proper obviousness rejection be set forth.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712. The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).

 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor(s), Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon 571-272-6007. . The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 
 	To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
	
	
/CRAIG J PRICE/           Primary Examiner, Art Unit 3753